PER CURIAM.
Judgment affirmed, on the authority of United States v. Sischo (C. C. A.) 270 Fed. 958.
It appearing, however, that the decision above cited is now under review upon certiorari in the Supreme Court, and that it has been set for argument in October, 1922, it is ordered: (1) That the mandate herein issue in the usual manner; (2) that the term of October, 1921, *722in this court be extended, and the time of the plaintiff in error to apply for a rehearing be likewise extended, until 30 days after the decision of the Supreme Court of the United States in the above-entitled cause of United States v. Sischo.